Opinion by
Wood side, J.,
This is an appeal from an order of the court of common pleas dismissing a prisoner’s petition for a writ of habeas corpus.
The prisoner was convicted on two bills of indictment charging illegal sales of drugs during the month of March 1959. On September 8, 1960, he was sentenced to 5 to 10 years on each bill to run consecutively. The parole board entered his term as being for a minimum of 10 years and a maximum of 20 years. The petitioner claims that the sentences and the entry of his prison term by the Board of Parole were illegal.
The sentences were imposed under §12 (a1) of the Act of July 11, 1917, P. L. 758, as amended by the Act of July 19, 1957, P. L. 1013, which authorizes a sentence of 5 to 10 years for the first offense of illegal sale of drugs. This was the law in effect at the time of sentence and at the time the offenses were committed. The sentences were legal. They were not imposed under the Act of September 22, 1961, P. L. 1592, as the petitioner contends. That statute had not been enacted when the petitioner was sentenced.
The Board of Parole properly entered the sentence. See Act of June 25, 1937, P. L. 2093, §1, 19 P.S. §897; Commonwealth ex rel. Baerchus v. Day, 178 Pa. Superior Ct. 455, 115 A. 2d 894 (1955).
Order affirmed.